EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification,
(based on the amendment filed 8/5/22), page 1, second paragraph, line 2, after “2022,” and before “which”, insert “(now US Pat. 11,396,578)”.
(based on the amendment filed 8/5/22), page 1, second paragraph, line 16, after “2020”, and before “which”, insert “(now US Pat. 11,396,578)”.
(based on the amendment filed 8/5/22), page 1, second paragraph, line 25, after “2022” and before “also”, insert “(now US Pat. 11,396,578)”.
page 4, line 11, before “a series”, delete “Fig. 15 shows” and insert “Figs. 15a-f provide”. 

In the claims,
Claim 1, line 12, after “temperature” and before “below”, delete “generally”
Claim 2, line 4, after “temperature” and before “below”, delete “generally”
Claim 3, line 4, after “temperature” and before “greater”, delete “generally”
Claim 4, line 2, after “is” and before “the reaction”, delete “substantially”
Claim 33, line 4, after “temperature” and before “below”, delete “generally”
Claim 33, line 4, after “is” and before “planar”, delete “generally”
Claim 34, line 4, after “temperature” and before “below”, delete “generally”
Claim 35, line 4, after “temperature” and before “greater”, delete “generally”
Claim 37, line 1, after “as a” and before “sandal”, insert “slide”
Claim 38, line 12, after “temperature” and before “below”, delete “generally”
Claim 39, line 4, after “temperature” and before “below”, delete “generally”
Claim 40, line 4, after “temperature” and before “greater”, delete “generally”
Claim 41, lines 1-2, after “is” and before “the reaction”, delete “substantially”
Claim 47, line 4, after “temperature” and before “below”, delete “generally”
Claim 47, line 4, after “is” and before “planar”, delete “generally”
Claim 48, line 4, after “temperature” and before “below”, delete “generally”
Claim 49, line 4, after “temperature” and before “greater”, delete “generally”
Claim 51, line 1, after “as a” and before “sandal”, insert “slide”
In line 1 of each of claims 39-42, 44, 47-49, and 51, after “The” and before “article”, insert “footwear”
Claims 6, 31, 32, 43, 45, 46, and 50 are cancelled.

Authorization for this examiner’s amendment was given in a telephone interview with Charles Damschen on 26 Aug. 2022.


Election/Restrictions
Prior to setting for the Reasons for Allowance, Applicant’s election without traverse of claims 1-7 in the reply filed on 10 Aug. 2022 is acknowledged.  However, in light of the Examiner’s Amendment set forth above cancelling non-elected claims 14-30, the Restriction requirement mailed 28 Jun. 2022 is moot.  In applicant’s reply filed 10 Aug. 2022, applicant added new claims 31-51, which read on the claimed invention.  Some of these claims are cancelled in the Examiner’s Amendment set forth above.  Therefore, the pending claims are claims 1-5, 7, 33-42, 44, 47-49, and 51.

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance:

The present claims are allowable over the closest prior art of Altuna et al. (“Self-healable polymer networks based on the cross-linking of epoxidized soybean oil by an aqueous citric acid solution,” Green Chemistry, Vol. 15, pp. 3360-3366, published 2013, hereinafter Altuna), Gelling et al. (US Patent 4,769,416, published 06 Sep. 1988, hereinafter Gelling), Jokisch and Weiser (US Patent Application 2011/0120635 A1, published 26 May 2011, hereinafter Jokisch), Leibler et al. (US Patent Application 2011/0319524 A1, published 29 Dec. 2011, hereinafter Leibler), Liu (US Patent Application 2015/0087732 A1, published 26 Mar. 2015, hereinafter Liu), Parker et al. (US Patent Application 2004/0192859 A1, published 30 Sep. 2004, hereinafter Parker), Engle (US Patent 4,930,232, published 05 Jun. 1990, hereinafter Engle), Rosen (US Patent Application 2008/0155857 A1, published 03 Jul. 2008, hereinafter Rosen), and Sahoo et al. (“Development of completely bio-based epoxy networks derived from epoxidized linseed and castor oil cured with citric acid,” Poly.Adv.Tech, Vol. 29, pp. 2080-2090, published 12 Mar. 2018, hereinafter Sahoo).

Altuna et al. (“Self-healable polymer networks based on the cross-linking of epoxidized soybean oil by an aqueous citric acid solution,” Green Chemistry, Vol. 15, pp. 3360-3366, published 2013, hereinafter Altuna) teaches a method to form self-healing polymer networks of epoxidized soybean oil via thermally activated transesterification reactions of β-hydroxyester groups (Abstract).
Altuna does not disclose the use of these polymers as elastomers in a three-layer laminate as claimed in which each layer of the laminate comprises these polymers as elastomers.

Gelling et al. (US Patent 4,769,416, published 06 Sep. 1988, hereinafter Gelling) teaches an elastoplastic composition comprising a blend of a thermoplastic polyolefin and vulcanized epoxidized natural rubber (Abstract).
Gelling does not disclose that his elastomer is cross-linked with β-hydroxyester linkages as claimed nor a three-layer laminate as claimed in which each layer of the laminate comprises his elastomer.

Jokisch and Weiser (US Patent Application 2011/0120635 A1, published 26 May 2011, hereinafter Jokisch) teaches a multilayer composite material with one backing material, a bonding layer, and a polyurethane layer (Abstract).  Jokisch teaches one of the layers may be artificial leather (paragraph 0042), and the crosslinking in the polyurethane layer is accomplished via hydroxy esters (paragraph 0101).
Jokisch does not disclose that his elastomer is cross-linked with β-hydroxyester linkages as claimed nor a three-layer laminate as claimed in which each layer of the laminate comprises his elastomer.

Leibler et al. (US Patent Application 2011/0319524 A1, published 29 Dec. 2011, hereinafter Leibler) teaches thermoset compositions comprising thermosetting resin precursors with hydroxyl functions and/or epoxy groups and ester functions; these compositions can be hot-fashioned and recycled (Abstract).
Leibler does not disclose that his elastomer is cross-linked with β-hydroxyester linkages as claimed nor a three-layer laminate as claimed in which each layer of the laminate comprises his elastomer.

Liu (US Patent Application 2015/0087732 A1, published 26 Mar. 2015, hereinafter Liu) teaches an elastomer derived from epoxidized vegetable oil (Abstract).
Liu does not disclose that his elastomer is cross-linked with β-hydroxyester linkages as claimed nor a three-layer laminate as claimed in which each layer of the laminate comprises his elastomer.

Parker et al. (US Patent Application 2004/0192859 A1, published 30 Sep. 2004, hereinafter Parker) teaches the formation of an elastomer from castor oil and epoxidized soybean oil, in which cross-links are formed from ricinoleic acid or castor oil estolides and epoxidized vegetable oil (Abstract).  Parker teaches that the elastomer may be used in flooring (Abstract).
Parker does not disclose that his elastomer is cross-linked with β-hydroxyester linkages as claimed nor a three-layer laminate as claimed in which each layer of the laminate comprises his elastomer.

Engle (US Patent 4,930,232, published 05 Jun. 1990, hereinafter Engle) teaches a multilayer shoe sole comprising a combination of rigid support materials and polymeric foam materials of varying Shore hardness values (Abstract).  
Engle does not disclose the use of a thermosetting elastomer that is crosslinked with β-hydroxyester linkages as claimed, that his multilayer shoe sole comprises this thermosetting elastomer in each layer of his shoe sole, nor shoe comprising second material, third material, or fifth material as presently claimed.

Rosen (US Patent Application 2008/0155857 A1, published 03 Jul. 2008, hereinafter Rosen) teaches a shoe containing a progressive compression element (Abstract).  Rosen teaches a laminate comprising an outsole, a cushioning midsole, and an insole (paragraphs 0081-0086 and Figures 3a and 3b).
Rosen does not disclose the use of a thermosetting elastomer that is crosslinked with β-hydroxyester linkages as claimed, that his multilayer shoe sole comprises this thermosetting elastomer in each layer of his shoe sole, nor shoe comprising second material, third material, or fifth material as presently claimed.

Sahoo et al. (“Development of completely bio-based epoxy networks derived from epoxidized linseed and castor oil cured with citric acid,” Poly.Adv.Tech, Vol. 29, pp. 2080-2090, published 12 Mar. 2018, hereinafter Sahoo) teaches a bio-based epoxy resin synthesized from nonedible oils, which are epoxidized through an in-situ method and cross-linked with citric acid (Abstract).  Sahoo teaches his elastomer materials can be used for shoe soles and flexible coating applications (page 2087, 1st column, 1st paragraph).
Sahoo does not disclose the use of a thermosetting elastomer that is crosslinked with β-hydroxyester linkages as claimed, that his multilayer shoe sole comprises this thermosetting elastomer in each layer of his shoe sole, nor shoe comprising second material, third material, or fifth material as presently claimed.

It is further noted that in light of a proper terminal disclaimer filed 26 Aug. 2022, any double patenting rejection over US 11,396,578 is overcome.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787